Title: To Thomas Jefferson from William Cobbett, 2 November 1792
From: Cobbett, William
To: Jefferson, Thomas



Sir
Wilmington, Delawar State, 2nd Nov. 1792.

My friend, whom Mr. Short has mentioned in the enclosed letter, procured it for me thinking you might have it in your power to serve me upon my landing in this country: but, conscious that I can have no other pretension to your notice at present than merely that founded on a recommendation, and wishing to avoid the importunate part too often acted by men in my situation, I have chosen this as the least troublesome way of paying my respects to you.
Ambitious to become the citizen of a free state, I have left my native country, England, for America: I bring with me youth, a small family, a few useful literary talents and that is all.
Should you have an opportunity of serving me, my conduct shall not show me ungrateful, or falsify the recommendation I now send you. Should that not be the case, I shall feel but little disappointment from it, not doubting but my industry and care will make me a happy and useful member in my adopted country. I am, with great respect, Sir, Your most obedient Servant,

Wm. Cobbett


P.S. Sir, I am but a few days landed in America, and am settled here for the Winter, if no employment offers itself during that time.


